Citation Nr: 0712055	
Decision Date: 04/25/07    Archive Date: 05/01/07

DOCKET NO.  04-39 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a digestive disorder 
described as strongyloidiasis.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to May 1968.

This case comes to the Board of Veterans' Appeals (Board) 
from a May 2004 decision by the Cleveland, Ohio, Regional 
Office (RO).

In July 2006, a Travel Board hearing was held before the 
undersigned.  A 
transcript of the hearing is of record.  

In November 2006, the Board referred the case to the Veterans 
Health Administration (VHA) for an advisory medical opinion.


FINDINGS OF FACT

The evidence is in equipoise as to whether the veteran 
incurred a digestive disorder described as strongyloidiasis 
as a result of service in Vietnam.


CONCLUSION OF LAW

Resolving reasonable doubt in the veteran's favor a digestive 
disorder described as strongyloidiasis was incurred during 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 and Supp. 
2006); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims entitlement to service connection for a 
digestive disorder described as strongyloidiasis. It is 
requested that the veteran be afforded the benefit of the 
doubt.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

In order for service connection for a particular disability 
to be granted, a claimant must establish that he has such 
disability, and that there is a relationship between the 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service. 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

When a disorder is not initially manifested during service, 
"direct" service connection may nevertheless be established 
by evidence demonstrating that the disorder was in fact 
incurred or aggravated during the veteran's service. See 38 
U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Hensley v. Brown, 5 
Vet. App. 155, 158 (1993).

It is essentially the veteran's contention that while serving 
in the Republic of Vietnam he was exposed to a parasitic 
helminth (worm) strongyloides stercoralis.  This parasitic 
infestation called strongyloidiasis caused his digestive 
disorders.  His contention is based on the fact that this 
parasite while relatively rare in the Continental United 
States is quite common in Southeast Asia.  This disorder has 
been diagnosed in many veterans of service in Southeast Asia 
to include Vietnam veterans.

Service medical records, including a separation medical 
examination, are negative for complaints or findings of a 
chronic stomach disorder.

Post service treatment records from the Cincinnati VA Medical 
Center (VAMC), note the veteran was treated for chronic 
severe watery diarrhea. A January 2003 parasitology report 
confirmed the presence of strongyloides stercoralis.  

May 2004 VAMC treatment records note that the veteran still 
had intermittent diarrhea, fatigue, and abdominal pain.  The 
strongyloides infection was noted as was the veteran's 
possible exposure while in Vietnam.

In a November 2004 fee based VA examination, the examiner 
after reviewing the claims file opined that the veteran's 
strongyloides for which he was treated in January 2003 was 
not related to his remote history of military service in 
Vietnam.  The veteran had no evidence of chronic infection. 
The examiner added that, "Furthermore acute diarrhea that 
presents as strongyloides is unlikely to be related to remote 
chronic infection."

In November 2006, the Board referred the case for a VHA 
advisory opinion requesting responses to two questions:  1) 
Is it more likely, at least as likely as not (at least a 50 
percent likelihood), or less likely, that the veteran's 
strongyloides stercoralis infestation, ....was contracted 
during service in Vietnam in the mid 1960's?; and 2) If your 
response to question 1 is in the affirmative, what is the 
likelihood (less than 50 percent, or 50 percent or higher) 
that the veteran's chronic diarrhea and epigastric pain are 
current residual manifestations of his in-service 
strongyloides stercoralis parasitic infection?

In January 2007, a VA gastroenterologist reviewed the 
veteran's claim file and opined that;
 
It is at least as likely as not that the 
veteran's strongyloides infestation was 
contacted (contracted) during service, 
this parasite is not common in the United 
States.

Treated patients generally have 
resolution of symptoms.  Repeated titers 
could help determine if he responded to 
treatment.  Titers most likely would be 
decreasing.  Chronic diarrhea and 
epigastric pain are common manifestations 
of infestation.

The Board notes that there are conflicting opinions 
addressing the service etiology of the veteran's claimed 
strongyloidiasis from VA examiners who each reviewed the 
claims file. Most pertinently there are conflicting opinions 
between the November 2004 VA examiner and the January 2007 
VHA advisory opinion.  After reviewing this evidence, 
however, the Board finds after considering the nature of the 
veteran's service, and weighing the opinion and expertise of 
each of the examiners that it is at least as likely as not 
that the veteran's current digestive disorder described as 
strongyloidiasis was causally related to his service. A claim 
for VA benefits must be granted unless a preponderance of the 
evidence of record weighs against it. 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 
49 (1991). Accordingly, resolving reasonable doubt in the 
veteran's favor, the Board concludes that a digestive 
disorder described as strongyloidiasis was incurred in 
service. Therefore, service connection for a digestive 
disorder described as strongyloidiasis is granted.

As this decision is a complete grant of the benefits sought 
on appeal, a discussion of the Veterans Claims Assistance Act 
of 2000 and the effect it had on the veteran's claims is not 
needed.


ORDER

Service connection for a digestive disorder described as 
strongyloidiasis is granted. 



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


